DETAILED ACTION
Status of the Application
Claims 1-36 are currently pending in the instant application.  None of the claims have been amended.  Claims 13-23 have been withdrawn.  No new claims have been added.  
This is a Final Rejection.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 and 24-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an active material where lithium is 5-30% in excess, does not reasonably provide enablement for sodium or potassium in 5-30% in excess.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
While the Examiner appreciates the Remarks filed on May 31, 2022, the Examiner is maintaining the instant rejections.  To explain, one of ordinary skill in the art will not presume that because lithium may exist in excess in the active material that both sodium and potassium may also be found in excess in the active material.

Response to Arguments
Applicant's arguments filed May 31, 2022 have been fully considered but they are not persuasive. 
Applicant argues:  Applicant respectfully disagrees and submits that the claims comply with the enablement requirement. As an initial matter, Applicant notes that the test of enablement “requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention.” MPEP § 2164.01. Further, there is no requirement that the terms used in the claims be used or recited in the disclosure. See MPEP § 2173.05(e) (“[t]here is no requirement that the words in the claim must match those used in the specification disclosure”). With these principles in mind, Applicant submits that the claims do not fail to comply with the enablement requirement, particularly with respect to the claim limitations at issue. Rather, Applicant submits that the disclosure provides sufficient information and description to enable one skilled in the pertinent art to understand and use the claimed invention(s).  As acknowledged by the Office Action, the disclosure (particularly the specification) clearly teaches an implementation with an active material where lithium is 5-30% in excess. See specification at § 25. The specification clearly discloses, however, that the implementation with lithium is merely an example implementation based on the general formula that comprises element ‘A’ which may be “one or more of lithium, sodium, and potassium.” See specification at                                 
                                    ¶
                                
                             25. The disclosure does not teach or otherwise suggest that the lithium based implementations are unique such that attributes or characteristics thereof (including providing an active material where lithium is 5-80% in excess) would be specific to only such lithium based implementations. In other words, because the specification does not specifically state or otherwise suggest that such attributes or characteristics are unique to lithium based implementations, one skilled in the pertinent art would reasonably understand that other implementations corresponding to the same general formula, including ones using sodium or potassium, may have or exhibited the same attributes or characteristics, and therefore be enabled to use such implementations. Thus, the disclosure contains sufficient information as to enable one skilled in the pertinent art to implement and use active material with the formulation A1.a-1.bNi(1-x)Mn(x-(0.a-0.b))SbOy, as recited in in the claims.  Therefore, claims 1-12 and 24-36 comply with the enablement requirement.
It is the Office’s position that one of ordinary skill in the art can appreciate that lithium, sodium and potassium are all alkali metals or Group 1A metals.  However, one of ordinary skill in the art will not presume that because lithium may exist in excess in the active material that both sodium and potassium may also be found in excess in the active material.  This is because the instant specification is silent regarding sodium and potassium existing in the active material in an excess percentage above the stoichiometric level of sodium or potassium.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724